Judgment of Appellate Division modified by dismissing the third cause of action, insofar as it sets forth a claim for loss of profits, upon the ground that the evidence is insuEcient as a matter of law to support the finding that defendant was chargeable for loss of profits in the amount of $1,425 and, as so modified, aErmed in all other respects with costs to respondent. No opinion.
Concur: Chief Judge Conway and Judges Desmond, Dye, Van Voorhis and Burke. Judges Fund and Froessel dissent and vote to aErm.